Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Celsion Corporation Columbia, Maryland We consent to the incorporation by reference in the Registration Statements on FormsS-8 (File Nos. 333-145680, 333-139784, 333-127045, 333-116435 and 333-67508) and on FormS-3 (File Nos.333-158402, 333-115890, 333-108318, 333-100638, 333-82450 and 333-64710) of Celsion Corporation of our report dated March 24, 2011,with respect to the financial statements of Celsion Corporation, included in the Annual Report on Form10-K for the year ended December31, 2010. /s/ Stegman& Company Baltimore, Maryland March 24, 2011
